Citation Nr: 1046879	
Decision Date: 12/15/10    Archive Date: 12/22/10

DOCKET NO.  09-10 405	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, 
Virginia


THE ISSUES

1.  Whether new and material evidence has been received to reopen 
a claim of entitlement to service connection for diabetes 
mellitus, type II.

2.  Entitlement to service connection for an acquired psychiatric 
disorder, to include posttraumatic stress disorder (PTSD).


REPRESENTATION

Appellant represented by:	Brooks S. McDaniel, Agent


ATTORNEY FOR THE BOARD

M. Peters, Associate Counsel




INTRODUCTION

The Veteran had active duty service from August 1965 to January 
1969.  He died in September 2010.

This matter comes before the Board of Veterans' Appeals (Board) 
on appeal from a December 2008 rating decision by the Department 
of Veterans Affairs (VA) Regional Office (RO), in San Diego, 
California which denied reopening the Veteran's claim for 
diabetes and denied service connection for PTSD.  The Veteran 
timely appealed those issues prior to his death.   The claims 
file was subsequently transferred to the RO in Roanoke, Virginia.

The Board has re-characterized the Veteran's claim of service 
connection for a psychiatric disorder in accordance with Clemons 
v. Shinseki, 23 Vet. App. 1 (2009).


FINDING OF FACT

The Board received notice, confirmed by a death certificate, that 
the Veteran died on September [redacted], 2010.


CONCLUSION OF LAW

Due to the death of the appellant, the Board has no jurisdiction 
to adjudicate the claim to reopen service connection for diabetes 
mellitus, type II, or the merits of the claim of service 
connection for an acquired psychiatric disorder, to include PTSD, 
at this time.  38 U.S.C.A. § 7104(a) (West 2002 & Supp. 2009); 38 
C.F.R. § 20.1302 (2010).




REASONS AND BASES FOR FINDING AND CONCLUSION

Unfortunately, the appellant died during the pendency of the 
appeal.  As a matter of law, claims do not survive the deaths of 
the claimants.  Zevalkink v. Brown, 102 F.3d 1236, 1243-44 (Fed. 
Cir. 1996); Smith v. Brown, 10 Vet. App. 330, 333-34 (1997); 
Landicho v. Brown, 7 Vet. App. 42, 47 (1994).  This appeal has 
become moot by virtue of the death of the claimant and must be 
dismissed for lack of jurisdiction.  See 38 U.S.C.A. § 7104(a) 
(West 2002); 38 C.F.R. § 20.1302 (2010).  In reaching this 
determination, the Board intimates no opinion as to the merits of 
this appeal or to any derivative claim brought by a survivor of 
the Veteran.  38 C.F.R. § 20.1106 (2010).

The Board's dismissal of this appeal does not affect the right of 
an eligible person to file a request to be substituted as the 
appellant for purposes of processing the claim to completion.  
Such request must be filed not later than one year after the date 
of the Veteran's death.  See Veterans' Benefits Improvement Act 
of 2008, Pub. L. No. 110- 389, § 212, 122 Stat. 4145, 4151 (2008) 
(creating new 38 U.S.C. § 5121A, substitution in case of death of 
a claimant who dies on or after October 10, 2008).  As provided 
by this new provision, a person eligible for substitution will 
include "a living person who would be eligible to receive 
accrued benefits due to the claimant under section 5121(a) of 
this title ...."  The Secretary will be issuing regulations 
governing the rules and procedures for substitution upon 
death.  Until such regulations are issued, an eligible 
party seeking substitution in an appeal that has been 
dismissed by the Board due to the death of the claimant 
should file a request for substitution with the RO from 
which the claim originated (listed on the first page of 
this decision).




ORDER

The appeal is dismissed.



____________________________________________
ERIC S. LEBOFF 
Acting Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


